Adams, Judge,
delivered the opinion of the court.
The plaintiff sued the defendants for services rendered as agent in superintending the construction of a building in Springfield, and for moneys expended by him in the course of his agency, and for money paid an architect for plans and specifications for the building. The defendants by their answer deny all the allegations of plaintiff’s petition.
The case was submitted to the court sitting as a. jury, and upon the trial, evidence was given conducing to show the agency, amounts expended, etc. Declarations of law were asked on both sides, and the case seems to have been fairly presented in the declarations given by the court. The court found the issues for the plaintiff and rendered judgment in his favor.
It is objected here that the verdict is not responsive to the petition. But no motion was made in arrest of judgment, and the point ivas not brought to the attention of the court. We can notice only such points as were passed on by the court below. In this case, however, we see nothing in the objection. The petition, although setting out several distinct items and claiming judgment for each, was founded on matters growing out of the same alleged agency, and may be treated as one-count. We see nothing in the record to warrant us in disturbing the judgment.
Judgment affirmed.
Judge Bliss concurs. Judge Wagner absent.